DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yong Choi on 01/13/2021.
The application has been amended as follows: 
1.     A method for decoding an image by a decoding apparatus, the method comprising:
deriving an intra prediction mode of a current block;
configuring reference samples with samples neighboring to an upper end and samples neighboring to a left side of the current block;
generating a prediction block of the current block by intra prediction using the reference samples and the derived intra prediction mode; and
filtering prediction samples of the current block based on the derived intra prediction mode and a size of the current block,
wherein when the derived intra prediction mode is mode 2 or modes 3 to 10 or less in the intra prediction mode method in which a total of 67 intra prediction modes are defined, the filtering of the prediction samples is performed based only on a width 
 	wherein when the derived intra prediction mode is greater than or equal to 57 in the intra prediction mode method in which a total of 67 intra prediction modes
are defined, the filtering of the prediction samples is performed based only on the height among the width and the height of the current block and on the derived intra prediction mode.

11.    A decoding apparatus for decoding an image, the decoding apparatus comprising:
an intra prediction mode deriving unit to derive an intra prediction mode of a current block;
a reference sample configuring unit to configure reference samples with samples neighboring to an upper end and samples neighboring to a left side of the current block;
a prediction sample generating unit to generate a prediction block of the current block by intra prediction using the reference samples and the derived intra prediction mode; and
a prediction sample filtering unit to filter prediction samples of the current block based on the derived intra prediction mode and a size of the current block.
wherein when the derived intra prediction mode is mode 2 or modes 3 to 10 or less in the intra prediction mode method in which a total of 67 intra prediction modes are defined, the filtering of the prediction samples is performed based only on a width 
wherein when the derived intra prediction mode is greater than or equal to 57 in the intra prediction mode method in which a total of 67 intra prediction modes

are defined, the filtering of the prediction samples is performed based only on the height among the width and the height of the current block and on the derived intra prediction mode.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6-7 and 9-11 are allowance according to Applicant Remarks filed on 09/14/2020 and further reviewing IDS field on 03/02/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIET M DOAN/Primary Examiner, Art Unit 2641